Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of assault in the first degree (Penal Law § 120.10 [1]). We reject the contention of defendant that County Court erred in denying his motion to suppress statements made upon his arrest. The police found defendant hiding in the bushes while they were searching for the person responsible for the assault, and their inquiries concerned the identity of defendant and his reason for hiding. Those inquiries were “designed to clarify the nature of the situation confronted, rather than to coerce a statement” (People v Huffman, 41 NY2d 29, 34). Thus, Miranda warnings were not required (see, People v Walker, 267 AD2d 778, 779-780, lv denied 94 NY2d 926; People v Albano, 124 AD2d 739, lv denied 69 NY2d 824).
The belated mistrial motion by defendant did not preserve for our review his contention that he was denied a fair trial by a comment made by the prosecutor on summation (see, People v Warrick, 261 AD2d 152; People v Valez, 256 AD2d 135, lv denied 93 NY2d 879). In any event, the court’s curative instruction was sufficient to cure any alleged error (see, People v Jacquin, 124 AD2d 594, 596, affd 71 NY2d 825; People v Rolchigo, 33 AD2d 1060, affd 28 NY2d 644; People v Moore, 114 AD2d 595, 596).
Finally, we reject defendant’s contention concerning the severity of the sentence. The court imposed the minimum *987sentence authorized by statute (see, Penal Law § 70.06 [6] [a]) and, “[consequently, the sentence cannot be considered unduly harsh or [severe]” (People v Ricciardi, 149 AD2d 742, 744; see, People v Jones, 95 AD2d 869, 870). (Appeal from Judgment of Niagara County Court, Broderick, Sr., J. — Assault, 1st Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Burns, JJ.